Notice of Allowance
This is a reissue application of U.S. Patent No. 8,858,039 (“the ‘039 patent”). This application was filed 1/15/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘039 patent the pre-AIA  first to invent provisions govern. This is also a continuation reissue of application 15/292,875, which issued as RE 47,293.
During the course of prosecution, the specification was amended, patent claims 1-12 were canceled, new claims 13-21 added, and claim 13 was later amended. In applicant’s most recent response of 7/19/2021 a new reissue declaration is provided. Claims 13-21 are pending. 

Allowable Subject Matter
Claims 13-21 are allowed. Reasons for allowance were given in the 2/8/2021 Office action. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In the prior action the only issue outstanding was a rejection under section 251 for a defective error statement. The examiner gave a sample error statement that he would find acceptable. Applicant has provided a new reissue declaration using the examiner’s proposed error statement, therefore the rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992